This suit was brought under the local practice Act of 1886, ch. 184, relating to Baltimore City, and was instituted to recover one quarter’s rent alleged to be due by the appellee to the appellant. The declaration which is verified by affidavit, alleges that the plaintiff let to the defendant a house for one year at fifteen hundred dollars a year, payable quarterly, of which rent one quarter was due and unpaid. The defendant pleaded under oath, first, that he never was indebted as alleged ; secondly, that he did not promise as alleged ; and third, a special plea which need not be described or set forth. Thereupon the plaintiff moved the Court to enter judgment for him against the defendant, notwithstanding the pleas pleaded, because, as he *684insisted, the pleas were defective in sundry particulars. This motion was overruled as to the first and second pleas, but was sustained as to the third ; and the plaintiff appealed.
filed April 30th, 1897.
J. J. Alexander for the appellant. John Prentiss Poe and Wm. H. Dawson, for the appellee, were not called upon.
The Court said: “ A motion has been made to dismiss the appeal and that motion must prevail. There is no final judgment in the case. The refusal of the Superior Court to enter a judgment in favor of the plaintiff, was obviously not a judgment against the plaintiff at all. If instead of a motion for a judgment, there had been a demurrer filed to the pleas, and the Court had overruled the demurrer and had entered no final judgment precluding the right of the plaintiff to recover there can be no pretence that an appeal would lie. So here. There has been no disposal made of the case. It still stands on the docket awaiting trial, and it by no means follows that because a judgment notwithstanding the pleas was refused, a judgment may not be entered for the plaintiff, when a trial shall be had. Until there is an ultimate determination denying the right of the plaintiff to recover at all, the case is still open and undisposed of; and if still open and undisposed of an appeal from an interlocutory order is undoubtedly premature.”
Opinion by
McSherry, C. J.,